DETAILED ACTION
1.	This communication is in response to the amendment filed on 1/4/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-7 and 9-20 (renumbered as 1-19) are allowed.




Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest receiving, at the content management system, a response to the suggestion to merge the received file with one or more existing files at the database; and updating a confidence score associated with the merge suggestion rule based upon the received response; detecting an indication of a success streak of past prior suggestions associated with prior files having the set of metadata values; and upon detection of the success streak, increasing the confidence score associated with the merge suggestion.

	With respect to claim 9 the prior art does not teach or fairly suggest wherein a response to the suggestion to merge the received file with one or more existing files at the database is received at the content management system; and wherein a confidence score associated with the merge suggestion rule is updated based upon the received response; wherein an indication of a success streak of past prior suggestions associated with prior files having the set of metadata 

	With respect to claim 16 the prior art does not teach or fairly suggest receiving, at the content management system, a response to the suggestion to merge the received file with one or more existing files at the database; and updating a confidence score associated with the merge suggestion rule based upon the received response; detecting an indication of a success streak of past prior suggestions associated with prior files having the set of metadata values; and upon detection of the success streak, increasing the confidence score associated with the merge suggestion.



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 14, 2022